Citation Nr: 1241978	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  08-11 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition.

2.  Entitlement to service connection for a respiratory condition, to include pneumonia.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's December 2006 claims for entitlement to service connection for pneumonia (claimed as a respiratory condition) and a bilateral foot condition.

In November 2009 and September 2011, the Board remanded these matters for further development, which has been completed.  The case has been returned to the Board for appellate consideration. 

The issue of service connection for a bilateral foot condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that a respiratory condition, to include pneumonia, is related to service. 


CONCLUSION OF LAW

A respiratory condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter for further development twice.  In November 2009, the Board instructed the RO/AMC to provide the Veteran with an examination for his claim.  Due to the inconsistencies in the record as to whether the Veteran had reported for a March 2010 examination, the Board remanded this matter again in September 2011.  At that time, the Board specifically instructed the RO/AMC to obtain outstanding treatment records from the VA Medical Center in Tampa, provide the Veteran with an examination to determine the nature and etiology of his respiratory condition, and to readjudicate the claim.  Subsequently, outstanding VA treatment records were associated with the claims folder, the Veteran was provided a VA examination in October 2011, and his claim was readjudicated in a September 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remands instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A January 2007 letter, provided to the Veteran before the August 2007 rating decision, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was needed to establish his service connection claim, what VA would do and had done, and what evidence he should provide.  The January 2007 letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in January 2007.  Moreover, since the Veteran's claims are being denied, neither a disability rating nor an effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess, supra.

With respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's VA treatment records and available service treatment records have been obtained.

The Board has considered that additional service records are unavailable.  Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2), VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist, or the custodian does not have them.

In a January 2007 statement, the Veteran informed VA that he had been attached to a National Guard unit from Tennessee at Camp Shelby, Mississippi, in 1965 and/or 1966.  Consequently, in June 2007, VA contacted the National Guard in both Tennessee and Mississippi to request the Veteran's records.  The Tennessee National Guard informed VA that it was unable to locate the Veteran in its system, and gave VA the authorization forms necessary for it to look up the Veteran in its microfiche records.  According to an August 2007 memorandum, the RO faxed the authorization forms, and the Tennessee National Guard responded that they did not have any records regarding the Veteran.  The Mississippi National Guard informed VA that a written request for the Veteran's records was required.  VA then sent a letter to the Mississippi State Adjutant General, which is of record, requesting the Veteran's National Guard records.  The Mississippi State Adjutant General's Office of the Mississippi National Guard sent a reply, which is also of record, indicating that they were unable to locate any files regarding the Veteran.  The Mississippi State Adjutant General's Office also recommended that VA attempt to procure the Veteran's records from the service's Personnel Center.  However, VA had already requested the Veteran's records from the National Personnel Records Center (NPRC) in January 2007.  Additionally, the Veteran informed VA in a June 2007 letter that he did not have any of his National Guard records in his possession.  Thereafter, the RO attempted to obtain the Veteran's records from the NPRC.  However in August 2012, NPRC indicated that no records were located after a search and the RO notified the Veteran of his development.  Because the National Guard of both Tennessee and Mississippi, and NPRC have stated that they have no additional health records, the Board finds no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. § 3.159(c)(2), (3) (2012).

Where, as here, additional records may have been lost while in the government's possession, VA has a heightened duty to assist the Veteran by advising him of alternative forms of evidence that can be developed to substantiate the claim, and explaining how service records are maintained, why the search was a reasonably exhaustive search, and why further efforts to locate the records would not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).  In addition, VA has heightened duties to consider the benefit of the doubt rule, assist in developing the claim, and explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 362, 370-71 (2005).  No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, supra (declining to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  In this case, VA advised the Veteran of numerous examples of evidence that could be developed to substantiate his claim in its January 2007 letter.  Moreover, in the above paragraph, VA explained that it had contacted the Veteran's National Guard units, and did not stop contacting them until a reply was received; that the search was therefore a reasonably exhaustive search under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2); and that further efforts to locate the records would not be justified because the Veteran's National Guard units determined that no further health records for the Veteran are on file.  See Dixon, supra.

Also, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2012).  The Veteran was provided with a VA examination for his claimed respiratory condition/pneumonia in October 2011.  The examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Additionally, the Veteran has declined the opportunity to present testimony in support of his claim.  Thus, the duties to notify and assist have been met.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A (West 2002).

Analysis

In a January 2007 statement, the Veteran has asserted that he was diagnosed with double pneumonia (pneumonia in both lungs) in service in 1963 and/or 1964.  He further stated that "over the years I have been diagnosed several times with upper respiratory conditions as noted many times in my [VA] treatment records."

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012). 

As to Hickson element (1) medical evidence of a current disability, the record does not demonstrate that the Veteran has any current pneumonia or residuals thereof.  See e.g. October 2011  VA examination report.  However, the record does show that he has been noted to have an upper respiratory infection (URI), for which he was prescribed antibiotics (ABX).  See e.g. September 2005 VA treatment record.  Therefore, he has a current disability and Hickson element (1) is met.  

With respect to Hickson element (2) evidence of in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records show that his lungs and chest were found to be normal on clinical evaluation at his October 1963 induction examination.  In May 1965, a clinician noted that he had developed pneumonia in the left lower lobe of the lung (LLL) in April 1965, which was confirmed by x-rays.  The Veteran also developed a fever of 104 degrees Fahrenheit, and was hospitalized for those conditions for 13 days.  In May 1965, the Veteran was found to still have a cough, although chest x-rays were negative.  The Veteran was restricted from all strenuous physical activity for one month.  X-rays were noted to have showed nearly complete resolution of LLL infiltration in March 1965; LLL infiltration, but the ruling out of pneumonia, in April 1965; some clearing of the LLL infiltration later in April 1965; further clearing of the LLL infiltration still later in April 1965; complete clearing of the LLL infiltrate in May 1965; and resolving pneumonia later in May 1965.  The Veteran's lungs and chest were normal on clinical evaluation at his September 1965 separation examination.  Therefore, Hickson element (2) is met.  

With respect to his crucial element, nexus, the question presented, i.e., the relationship, if any, between the Veteran's current disorder and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Pursuant to the Board's September 2011 remand, the Veteran was afforded an examination in October 2011.  Upon review of the claims folder, and interview and evaluation of the Veteran, the examiner noted that it was less likely than not that the Veteran's respiratory conditions (pneumonia and acute episodic bronchitis) were incurred in or caused by service.  The examiner reasoned that the Veteran had an acute lower lobe pneumonia during service, which was well-documented in the claims folder; however, the records also clearly demonstrated that it was an acute condition which resolved with treatment.  He cited to the serial chest x-ray reports, including the one in May 1965 noting a complete clearing of the pneumonia.  The examiner also indicated that there was no documentation of a chronic respiratory disability in the service treatment records.  Although the separation examination report in September 1965 noted prior pneumonia, there was no diagnosis of any residual lung disease or active lung condition at that time and he was actually shown to have a normal lung evaluation at that time.  Furthermore, the examiner observed that during that time, the Veteran responded "no" to inquiries regarding shortness of breath, chronic cough, and chronic or frequent colds.  In noting all of this evidence, the examiner found an acute pneumonia occurred during active duty but had resolved by service separation.  Additionally, he pointed out that the medical evidence in the record did not demonstrate any current residuals from the acute in-service respiratory condition, and there was no objective evidence of any chronic pulmonary condition which was aggravated by active service.   In addressing the notations of intermittent episodes of acute bronchitis over the years since service discharge, the examiner found that there were no medical records showing any objective evidence that these were caused by, a result of, or linked to his active duty service.  

The Board finds the October 2011 VA examination report to be highly probative, as it is based on a thorough physical evaluation and review of the Veteran's medical records, and cites to relevant medical principles.  The opinion is also consistent with the other evidence of record that fails to show a chronic respiratory condition  during service and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Furthermore, the opinion was obtained from a licensed medical professional rather than a lay person.  

The Veteran has submitted no competent medical nexus evidence contrary to the October 2011 opinion.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claim; he has not done so. See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits). 

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, there is no dispute that Veteran is competent to describe symptoms related to a respiratory condition because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Here, the Board finds that to the extent that the Veteran may report continuation of respiratory problems since active service, while competent, are nonetheless not credible.  First, the Veteran denied having respiratory-related symptoms at service discharge.   This is not a case in which the examination report at service discharge is merely silent on the matter under consideration.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Rather, the record reflects that he expressly denied any symptomatology at separation.  Furthermore, there is no documented evidence of any respiratory condition in the record until 2005, which is 40 years after service discharge.  Emphasis is placed on the multi-year gap between discharge from active duty service (1965) and initial documented evidence of any respiratory abnormality in 2005, four decades after service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  
There is simply no evidence, other than statements from the Veteran, to support the assertions that the Veteran had a respiratory condition since service.  For the reasons set forth above, however, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

To the extent that the Veteran himself or his representative contend that a medical relationship exists between his current disability and service, the Board again acknowledges that the Veteran is competent to testify as to his observations. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's current respiratory condition and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Here, while the Veteran is competent to describe his in-service and current symptoms, the Board accords his statements regarding the etiology of his disability little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between service and his current disorder.  In contrast, the VA examiner provided a detailed rationale in support of his opinion that it was less likely than not that any current condition was incurred or caused in service.  For this reason, the VA examiner's opinion is the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9   (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  As such, the preponderance of the evidence weighs against a finding that the Veteran's current respiratory condition is due to any event or injury in service. 

Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis.   In the absence of any persuasive evidence that the Veteran's current respiratory condition is etiologically related to active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012). 


ORDER

Service connection for a respiratory condition, to include pneumonia, is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a bilateral foot condition.  

Pursuant to the Board's September 2011 remand instructions, the Veteran was afforded an examination in October 2011 to determine the nature and etiology of his bilateral foot disability.   Upon review of the claims folder and examination of the Veteran, the examiner noted a diagnosis of onychomycosis and opined that it was less likely than not that it was incurred in or caused by service.  The examiner's rationale was that the available evidence did not demonstrate that the current condition began during or was caused by active duty.  The examiner specifically cited to the service treatment records which were negative for foot fungus or foot calluses during service.  Furthermore, it was noted that the examination report at service separation was negative for any foot condition and the Veteran indicated no as to foot trouble. 

The Board finds that this examination report is inadequate.  As previously noted in the Board's November 2009 remand, the Veteran has contended that during his National Guard service in 1965 and/or 1966, he "reported to sick call everyday with my feet swelling.  I was told at the medical clinic it was from boot rot."  He further stated that, for a month of his National Guard service, he was given light duty or bed rest as a result of this condition.  The Veteran also reported that, following service, he was diagnosed with ingrown calluses which "need to have pressure relieved by surgical means."  Additionally, the Veteran stated that he had injured his foot while serving in the National Guard.  The Board also reiterates that the Veteran's National Guard records are unavailable.  In this regard, where, as here, records may have been lost while in the government's possession, VA has a heightened duty to consider the benefit of the doubt rule, and to assist in developing the Veteran's claim.  See Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); Cromer v. Nicholson, 19 Vet. App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 362, 370-71 (2005).   

In this case, the examiner's opinion was based solely on the negative service treatment records but did not take into account the Veteran's lay statements as to service incurrence.  However, the Veteran is competent to state his observation of his feet condition, and for purposes of this remand his statements are considered credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).   

Accordingly, the Board finds that an addendum opinion must be obtained to determine the etiology of the Veteran's current bilateral foot condition, specifically taking into account all of the evidence of record including the Veteran's competent statements regarding service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the examiner who conducted the October 2011 VA examination to determine the etiology of the Veteran's bilateral foot condition.  

The claims file should be made available to, and be reviewed by, the examiner in rendering the addendum report, and the report should so indicate.  If evaluation of the Veteran is deemed necessary, such should be arranged.  

The examiner should express an opinion as to whether it is at least as likely as not (meaning 50 percent or more probable) that the Veteran's foot condition(s), if any, was caused or aggravated by his time in service.  

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the Veteran's competent and credible lay evidence of having foot problems in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

If the October 2011 examiner is unavailable, the claims folder should be forwarded to another qualified examiner to address the inquiry outlined above.  If evaluation of the Veteran is deemed necessary, such should be arranged.  

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow a n appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


